Citation Nr: 1530737	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for postoperative right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to April 2001 and from April 2003 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2011, the Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C.  The hearing transcript is associated with the claims folder.

In January 2012, the Board issued a decision that in part denied the appealed claim for an increased rating for a right ankle disability and dismissed the claims for increased ratings for the left ankle and right elbow disabilities.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's January 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2011 hearing. In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place. 

The case was most recently before the Board in September 2014, when the issue remaining on appeal was remanded for additional adjudication. The requested development has been completed.  




FINDING OF FACT

The Veteran's right ankle does not demonstrate ankylosis in either plantar flexion or dorsiflexion.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 percent for postoperative right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claim for service connection a letter dated September 2007 which was prior to the initial RO rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and ratings and effective dates were assigned section 5103(a) notice was no longer required in the present case.  

Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, private medical records, VA medical records, and multiple VA examination reports.  VA has also assisted the Veteran in obtaining evidence.  VA afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and the Veteran has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The Veteran was afforded several VA examinations in conjunction with the present appeal.  The evidence obtained from these examination reports is adequate and provides the necessary evidence to rate his service-connected right ankle disability under the criteria used in the rating code.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran seeks a disability rating greater than 20 percent for postoperative right ankle disability.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection for a right ankle disability. The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505   (2007). 

The August 2008 rating decision on appeal granted service connection for "status postoperative removal of loose bodies superimposed on osteochondral fracture dome of the right talus with advance rheumatoid arthritis," a postoperative right ankle disability.  A 20 percent disability rating was assigned effective August 2007.  

During the pendency of the appeal, temporary total (100%) disability ratings were granted for convalescence after surgery under 38 C.F.R. § 4.30 for the periods of time from October 29, 2009 to December 1, 2009, and from January 14, 2012 to March 1, 2012.  The Veteran's disability rating was returned to a 20 percent rating under Diagnostic Code 5271 in each instance.  The Veteran has not disagreed with the periods of time that the temporary total disability ratings were assigned under 38 C.F.R. § 4.30.  Rather, his appeal is with the underlying 20 percent disability rating assigned.  Accordingly, the Board is addressing only this issue as being entitlement to an initial disability rating greater than 20 percent for postoperative right ankle disability.

The Veteran's right ankle disability has been rated at a 20 percent disability rating under Diagnostic Code 5271 for limitation of motion of the ankle.  The rating criteria provide for a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran is assigned the maximum 20 percent rating under this diagnostic code which contemplates marked limitation of ankle motion. Id.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II.

Included within 38 C.F.R. § 4.71a are multiple other Diagnostic Codes that evaluate impairment resulting from ankle disorders, however, only Diagnostic Code 5270 for ankylosis of the ankle provides for disability ratings in excess of the presently assigned 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  The next higher 30 percent rating pertaining to ankle disability requires ankylosis between 30 degrees and 40 degrees in plantar flexion, or between 0 degrees to 10 degrees in dorsiflexion.  A 40 percent rating contemplates in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). 

Again the rating criteria of Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragulus), and Diagnostic Code 5274 (astragalectomy) do not provide ratings greater than 20 percent.  None of the diagnostic criteria for evaluating "THE ANKLE" expressly provide that more than one disability rating may be assigned among these diagnostic codes.  As such, the Board cannot consider providing the Veteran a separate disability rating under Diagnostic Codes 5272-74.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise. To find otherwise would permit absurd results-compensation twice for the same condition ...").  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder was not permitted as this impairment arose from one disability).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In general, the words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The facts of this claim may be briefly summarized.  The Veteran has testified to unbearable right ankle pain with weightbearing due to a talus defect.  He describes his right ankle disability as interfering with his ability to perform his job although he has not missed any work days due to his disability.  He has only obtained temporary relief of symptoms with cortisone shots.  Otherwise, he has been informed that the only alternative treatment involves an ankle fusion.  However, the Veteran reports that his physician does not want to proceed with this procedure at this time due to the Veteran's young age and active lifestyle. 

Notably, the Veteran's testimony credibly and accurately reflects his treating physician's findings and recommendations.  Historically, the Veteran underwent right ankle arthroscopy in service involving excision of loose body as well as tibial spur.  Post-service, the Veteran obtained private treatment for right ankle pain with crepitus reported on range of motion testing.  There were findings of severe arthritis and probable osteochondral fracture of the talus demonstrated by magnetic resonance imaging (MRI) scan.  A bone scan in August 2007 revealed abnormal blood flow, soft tissue and bony activity localizing to the medial aspect of the right talar dome and corresponding to the osteochondral lesion seen on MRI without evidence of collapse, fragmentation and reactive edema.  There were also calcaneocuboid joint arthropathic changes.

The Veteran was given Sinvisc injections into the right ankle mortise, but his long-term prognosis was poor and would ultimately require an ankle fusion.  However, the ankle fusion was an irreversible process and not recommended due to the Veteran's young age and activity level.

In June 2008 a VA Compensation and Pension examination of the Veteran was conducted.  He described having pain, stiffness and swelling of the right ankle.  His symptoms waxed and waned in intensity, but were escalated with activities such as prolonged weightbearing, walking, climbing, squatting, stooping, and repetitive use.  He did not use an ankle brace or assistive walking device.  The Veteran's described limitations which included walking no more than a mile or standing for more than several hours; an inability to walk more than 1/4 mile on uneven terrain due to pain; and maximum walking of one flight of stairs.  He avoided the use of a ladder due to instability, and was unable to perform activities such as jumping, squatting, kneeling or crawling.  He also reported working full-time in mechanical repair.  He described being limited in his ability to climb on aircraft, jump off an aircraft, push an aircraft or stand for prolonged periods of time.  He could drive without limitations.  He had been undergoing hydrotherapy to stretch, loosen and strengthen the right ankle region.

On physical examination, the Veteran walked with a slight limp.  When standing erect, the Veteran had a 10 degree varus angulation tilt of the right os calcis in relation to the long axis of the tibia.  The Veteran could not heel or toe gait, and could only complete 1/2 of a squat, due to pain and weakness of the right ankle joint.  The right ankle had active motion from 0 to 5 degrees of dorsiflexion, 0 to 30 degrees of plantar flexion, and 0 to 30 degrees of inversion.  There was no active eversion.  On stability stressing, painful crepitus could be felt and heard.  There was soft tissue edema with tenderness of the collateral ligaments bilaterally.  There was normal muscle tone and motor strength of the right lower extremity absent significant atrophy.  The examiner diagnosed status postoperative removal of loose bodies superimposed on osteochondral fracture dome of the right talus.

In his January 2009 notice of disagreement, the Veteran reported severe right ankle pain with edema affecting range of motion that was affecting his ability to work.  He described experiencing daily instability.

Notably, in March 2009, the Veteran was seen requesting his private physician to perform a below the knee amputation which was refused due to his otherwise healthy extremity.  The Veteran had been obtaining a minimal decrease in pain with Sinvisc injections.

In October 2009, the Veteran underwent right ankle arthroscopy with synovectomy, excision of lateral talar dome osteochondral defect (OCD) and debridement of medial talar dome OCD, and excision of anterior tibial osteophytes.  It was noted that the intraoperative findings included advanced degenerative joint disease and an unstable medial lesion.  Future procedures to be considered included a retrograde filling of the medial lesion with bone graft.

In his January 2010 substantive appeal, the Veteran reported a worsened ability to walk or stand for prolonged periods of time following his second ankle surgery.  He experienced decreased motion with an inability to solely bear weight on the right ankle.  He also reported that his right ankle disability had rendered him incapacitated which he defined as "to deprive of ability, qualification, or strength; make incapable or unfit, to disable."  He further described a markedly decreased quality of life with his ability to perform every day, mundane activities being hindered due to constant pain.

Another VA examination of the Veteran was conducted in April 2010.  The Veteran generally described pain, stiffness and give-way of the right ankle. He could no longer perform activities such as running.  His standing was limited to 45 minutes to 1 hour, and sitting from 1 hour or longer.  On a flat level surface, he could walk between 200 feet to less than 1/4 of a mile without stopping.  He avoided uneven terrain, and could not walk up steep slopes.  He could climb a maximum three feet on a step ladder, and could not climb on a freestanding ladder.  His lifting and carrying activities were limited to 45 to 50 pounds on an occasional basis due to comorbidity of involvement of the ankles, elbows and knees.  He drove without restriction.  He worked as a contract mechanic, and had been limited in his ability to push, lift, carry, or stand for prolonged periods of time.  He had not experienced any incapacitating episodes of disability other than the convalescence period for right ankle surgery.  

On examination, the Veteran walked with a limp, only completed 1/2 of a squat, and could not walk on his heel or toes due to pain, stiffness, and instability of the right ankle.  There was a 10 degree valgus angulation of the right os calcis in relation to the long axis of the tibia and fibula.  Stress testing appeared to open up the right ankle mortise with a moderate degree of instability.  Anterior and posterior drawer signs were negative.  There was palpatory tenderness along the lateral and anterior aspect of the right ankle with 2+ edema of the distal right tibia and fibula.  The malleolar girth of the right ankle was 1/2 inch greater than the left.  Range of motion testing of the right ankle revealed dorsiflexion from 0 to 5 degrees, plantar flexion from 0 to 30 degrees, inversion from 0 to 20 degrees, and no eversion.  There was no additional loss of motion after repetitive usage, although there was an increase in pain and discomfort. The Veteran had no foot callus or unusual shoe wear.  There was no ankylosis of the right ankle joint.  It was noted that, during the examination, the Veteran developed guarding due to pain/discomfort as well as apprehension during stressing of the ankle.  The Veteran also had soft tissue edema and swelling of the right ankle due to recent surgery.  The examiner diagnosed status postoperative arthroscopy and debridement of the right ankle with residuals.

Thereafter, a follow-up MRI scan of the right ankle in September 2010 demonstrated an advanced osteochondral defect of the medial talar dome with extensive subchondral cystic change and associated subchondral collapse, degenerative osteoarthrosis of the tibiotalar joint, os trigonum syndrome, and irregularity of the peroneus brevis tendon.

In January 2012, additional surgery to the right ankle was conducted because of a large cystic osteochondral lesion of the talus.  A right ankle fresh osteochondral allograft and application of uniplane external fixator and removal of the prior external fixator was conducted.  

In February 2012, another VA Compensation and Pension examination of the Veteran was conducted.  However, full examination of the right ankle could not be conducted because it was still immobilized from surgery the prior month.  X-ray examination was conducted and revealed the surgical fixation but that the right talar dome contour of the medial talar dome appeared improved relative to prior observed contour of the talar dome on prior x-ray examination.  

In January 2015, the most recent VA Compensation and Pension examination of the Veteran's right ankle was conducted.  The Veteran reported improvement since his most recent surgery in January 2012.  He had less pain although he still cannot do any running.  He reported he cannot stand for more than 4 hours and that he notices he favors his left side when he walks.  He reported that the right ankle "will flare if I'm active on it the day before...it's really stiff, I can't stand for a long time" or run.  He reported that he cannot stand for prolonged period of time, jump, or push against resistance.  Range of motion testing revealed some reduction of range of motion of the right ankle.  However, there was no evidence of pain on weight bearing or pain on palpation of the joint.  There was no evidence of ankylosis of the right ankle joint.  There was no noted reduction in strength on muscle strength testing of the right ankle.  Right ankle instability was also not found on examination.  The Veteran did report regular use of a brace on his right ankle.  

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for right ankle disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's right ankle does not demonstrate ankylosis in either plantar flexion or dorsiflexion.

The medical evidence in this case demonstrates severe right ankle disability with marked limitation of motion. The most recent surgery in January 2012 has resulted in some improvement in the Veteran's right ankle disability, although not enough to warrant the reduction of the presently assigned 20 percent rating. The Veteran is currently assigned the maximum rating based upon motion loss.  The only means for a higher schedular rating under VA's Rating Schedule requires a finding of ankylosis, but there is no medical finding of record of actual right ankle ankylosis.  Rather, VA examinations in June 2008, April 2010, and January 2015 show active range of motion without evidence of ankylosis.

The Board acknowledges the severity of the right ankle disability which required surgical fusion on several occasions.  Yet, at this time, the Veteran's right ankle disability simply does not meet the schedular criteria for ankylosis.  Neither the Veteran nor his representative has argued or described ankylosis between 30 degrees and 40 degrees in plantar flexion, or between 0 degrees to 10 degrees in dorsiflexion. Thus, there is no lay or medical evidence supporting the criteria for a higher 30 percent rating under Diagnostic Code 5270.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's service-connected right ankle disability are specifically contemplated by the schedular criteria.  He is compensated for marked limitation of motion of the right ankle.  Disability ratings in excess of the presently assigned 20 percent are assignable for showing of symptoms of ankylosis, which have not been shown.  Therefore, referral for extra-schedular consideration in this case is not in order. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that the appellant continues to maintain employment and has not asserted that he his unemployable as the result of his service-connected right ankle disability.  In the absence of a history of unemployability due to hearing loss, or other competent evidence suggestive of unemployability due to hearing loss, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The preponderance of the evidence is against the claim for an initial disability rating greater than 20 percent for postoperative residuals of right ankle disability.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating greater than 20 percent for postoperative residuals of right ankle disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


